per curiam:
El 24 de septiembre de 1999, en el caso Núm. AB-1999-115, el Colegio de Abogados de Puerto Rico (en adelante Colegio) presentó una moción mediante la cual nos informó que:
(a) El 21 de mayo de 1999 el Sr. Víctor M. Resto pre-sentó una queja contra el Ledo. Jaime Corujo Collazo. El 25 de mayo el Colegio le requirió que contestase la misma.
(b) El 30 de junio y 3 de agosto el Colegio le envió dos (2) recordatorios.
De otra parte, el 29 de septiembre de 1999, en el caso Núm. AB-1999-120, el Colegio presentó otra moción en la que indicó que:
(a) El 28 de junio de 1999 la Sra. Marta Maldonado Gómez presentó una queja contra el Ledo. Jaime Corujo Collazo. El 12 de julio el Colegio le requirió que contestase la misma.
(b) El 16 y 30 de agosto el Colegio le envió dos (2) recordatorios.
Por tratarse de la conducta del mismo abogado, el licen-ciado Corujo Collazo, hemos procedido a consolidar ambas quejas.
Ante el incumplimiento por parte del licenciado Corujo Collazo con los requerimientos del Colegio, no se han po-dido procesar las quejas y hacer la recomendación corres-pondiente a la Comisión de Ética. En consecuencia, el Co-legio nos solicitó nuestra ayuda en la tramitación de estos asuntos.
Así, pues, el 26 de octubre emitimos en cada uno de los casos presentados una resolución mediante la cual le con-cedimos al licenciado Corujo Collazo el término de quince (15) días para que compareciera por escrito y contestara las quejas presentadas en su contra. Le indicamos, ade-*859más, que debería exponer las razones por las cuales no debía ser disciplinado por no contestar los requerimientos del Colegio. Finalmente, le apercibimos que el no cumplir con lo ordenado podría conllevar sanciones disciplinarias en su contra, incluyendo la suspensión del ejercicio de la abogacía. Ambas resoluciones fueron notificadas por correo certificado con acuse de recibo.
El 1ro de diciembre de 1999 el Colegio presentó en cada uno de los casos una moción informativa en la cual nos indicó que el licenciado Corujo Collazo aún no ha comparecido.
Reiteradamente hemos resuelto que los abogados tienen el deber de responder diligentemente a los requerimientos que se le hagan relacionados con los procedimientos disciplinarios. La indiferencia de un abogado en responder a estos requerimientos podría acarrear severas sanciones. In re Robles Calderón, 146 D.P.R. 609 (1998); In re Guemárez Santiago I, 146 D.P.R. 27 (1998); In re Lee Boyd, Torres González, 142 D.P.R. Ap. (1997); In re Sepúlveda Negroni, 142 D.P.R. 572 (1996).
Tomando en consideración lo antes expuesto, se sus-pende indefinidamente al Ledo. Jaime Corujo Collazo del ejercicio de la abogacía hasta que cumpla con nuestra Re-solución de 26 de octubre de 1999, y hasta que otra cosa disponga este Tribunal.